Per Curiam.
Defendant appeals his nonjury conviction and sentence for breaking and entering with intent to commit a larceny contrary to MCLA § 750.110 (Stat Ann 1970 Cum Supp § 28.305). The people have moved to affirm.
Defendant assigns error for the reason that the people failed to endorse a res gestae witness. However, the res gestae witness became known at trial and defendant did not move for his endorsement. The failure to endorse may not be raised for the first time on appeal. People v. Logan (1971), 32 Mich App 354; People v. Printess C. Jackson (1968), 11 Mich App 727; People v. Rimson (1966), 3 Mich App 713.
Furthermore, the record supports the identification of defendant as the person who committed the crime, and contains ample evi*424dence to support his conviction. Accordingly, defendant’s allegation is so unsubstantial that no argument or formal submission is required. Motion to affirm is granted.